NONPRECEDENTIAL DISPOSITION
                                           To be cited only in accordance with 
                                                    Fed. R. App. P. 32.1




                     United States Court of Appeals
                                                 For the Seventh Circuit
                                                 Chicago, Illinois  60604

                                                Submitted August 18, 2009
                                                Decided Nocember 4, 2009

                                                         Before

                                            ANN CLAIRE WILLIAMS, Circuit Judge

                                            DIANE S. SYKES, Circuit Judge

                                            JOHN DANIEL TINDER, Circuit Judge

No. 08‐3607

UNITED STATES OF AMERICA,                                     Appeal from the United States District
     Plaintiff‐Appellee,                                      Court for the Northern District of Indiana,
                                                              South Bend Division.
           v.
                                                              No. 3:07‐cr‐00133‐RLM‐CAN‐1
MICHAEL TERRELL WILLIAMS,
    Defendant‐Appellant.                                      Robert L. Miller, Jr.,
                                                              Chief Judge.




                                                       O R D E R

        Michael Williams pleaded guilty to possessing marijuana with intent to distribute,
see 21 U.S.C. § 841(a)(1), and using a firearm in furtherance of the drug offense, see 18 U.S.C.
§ 924(c).  As part of his plea agreement Williams waived his right to appeal, and the district
court sentenced him to 192 months’ imprisonment.  Williams appealed anyway, but his
appointed counsel have moved to withdraw because they cannot discern a nonfrivolous
No. 08‐3607                                                                              Page 2

basis for appeal.  See Anders v. California, 386 U.S. 738 (1967).  Williams has not responded to
our invitation to comment on counsel’s motion.  See CIR. R. 51(b).  Our review is confined to
the potential issues identified in counsel’s facially adequate supporting brief.  See United
States v. Schuh, 289 F.3d 968, 973‐74 (7th Cir. 2002).

       Williams does not want his guilty plea set aside, so counsel correctly refrained from
examining the adequacy of the plea colloquy or voluntariness of the plea.  See United States
v. Knox, 287 F.3d 667, 670‐72 (7th Cir. 2002).  The plea agreement and appeal waiver are thus
enforceable, see Nunez v. United States, 546 F.3d 450, 454‐55 (7th Cir. 2008); United States v.
Wilson, 481 F.3d 475, 483 (7th Cir. 2007), rendering this appeal frivolous.

       Accordingly, we GRANT counsel’s motion to withdraw and DISMISS the appeal.